
	

114 HR 161 : Natural Gas Pipeline Permitting Reform Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		1st Session
		H. R. 161
		IN THE SENATE OF THE UNITED STATESJanuary 22, 2015ReceivedAN ACT
		To provide for the timely consideration of all licenses, permits, and approvals required under
			 Federal law with respect to the siting, construction, expansion, or
			 operation of any natural gas pipeline projects.
	
	
 1.Short titleThis Act may be cited as the Natural Gas Pipeline Permitting Reform Act. 2.Regulatory approval of natural gas pipeline projectsSection 7 of the Natural Gas Act (15 U.S.C. 717f) is amended by adding at the end the following new subsection:
			
				(i)
 (1)The Commission shall approve or deny an application for a certificate of public convenience and necessity for a prefiled project not later than 12 months after receiving a complete application that is ready to be processed, as defined by the Commission by regulation.
 (2)The agency responsible for issuing any license, permit, or approval required under Federal law in connection with a prefiled project for which a certificate of public convenience and necessity is sought under this Act shall approve or deny the issuance of the license, permit, or approval not later than 90 days after the Commission issues its final environmental document relating to the project.
 (3)The Commission may extend the time period under paragraph (2) by 30 days if an agency demonstrates that it cannot otherwise complete the process required to approve or deny the license, permit, or approval, and therefor will be compelled to deny the license, permit, or approval. In granting an extension under this paragraph, the Commission may offer technical assistance to the agency as necessary to address conditions preventing the completion of the review of the application for the license, permit, or approval.
 (4)If an agency described in paragraph (2) does not approve or deny the issuance of the license, permit, or approval within the time period specified under paragraph (2) or (3), as applicable, such license, permit, or approval shall take effect upon the expiration of 30 days after the end of such period. The Commission shall incorporate into the terms of such license, permit, or approval any conditions proffered by the agency described in paragraph (2) that the Commission does not find are inconsistent with the final environmental document.
 (5)For purposes of this subsection, the term prefiled project means a project for the siting, construction, expansion, or operation of a natural gas pipeline with respect to which a prefiling docket number has been assigned by the Commission pursuant to a prefiling process established by the Commission for the purpose of facilitating the formal application process for obtaining a certificate of public convenience and necessity..
		
	Passed the House of Representatives January 21, 2015.Karen L. Haas,Clerk
